Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 1 of 17 Page ID #:287
                                                                                1


     1                        UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3                HONORABLE STEVE KIM, U.S. MAGISTRATE JUDGE

     4

     5     UNITED STATES OF AMERICA,             )
                                                 )
     6                     Plaintiff,            ) CASE NO.
                                                 ) MJ 19-1018
     7            vs.                            )
                                                 )
     8     LORI LOUGHLIN,                        )
                                                 )
     9                     Defendant.            )
         ________________________________________)
    10

    11

    12

    13

    14                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

    15                           WEDNESDAY, MARCH 13, 2019

    16                                     2:51 P.M.

    17                             LOS ANGELES, CALIFORNIA

    18

    19

    20

    21
              ________________________________________________________
    22
                            MAREA WOOLRICH, CSR 12698, CCRR
    23                      FEDERAL     OFFICIAL   COURT    REPORTER
                           350   WEST   FIRST   STREET,    SUITE   4311
    24                       LOS   ANGELES,     CALIFORNIA    90012
                                   mareawoolrich@aol.com
    25




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 2 of 17 Page ID #:288
                                                                                2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4       OFFICE OF THE UNITED STATES ATTORNEY
             BY: ALEX WYMAN
     5       Assistant United States Attorney
             312 North Spring Street
     6       Los Angeles, CA 90012

     7

     8   FOR THE DEFENDANT:

     9       SCHEPER KIM & HARRIS LLP
             BY: MARC HARRIS
    10       601 West Fifth Street, 12th Floor
             Los Angeles, CA 90071
    11
             LATHAM & WATKINS LLP
    12       BY: PERRY VISCOUNTY
             650 Town Center Drive, 20th Floor
    13       Costa Mesa, CA 92626

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 3 of 17 Page ID #:289
                                                                                 3


     1           LOS ANGELES, CALIFORNIA; WEDNESDAY, MARCH 13, 2019

     2                                   2:51 P.M.

     3                                     -oOo-

     4

     5                THE COURT:    Before I call the afternoon calendar, I

     6   need to advise all the defendants here of their rights in these

     7   proceedings.

     8                You are in the United States District Court for the

     9   Central District of California.       You are in the downtown

    10   Los Angeles courtroom in the Roybal Federal Building and

    11   U.S. Courthouse.

    12                You are here because you've been charged with a

    13   criminal offense against the United States.         You have received

    14   or will receive a copy of the charging document today and have

    15   time to go over it with your attorney.        You have the right to

    16   hire your own attorney or have the Court appoint one for you if

    17   you cannot afford one.

    18                If you have not had sufficient time to consult with

    19   your attorney before I call your case, let me know.

    20                You have the right to be considered for bail in

    21   accordance with federal law.       If the government requests that

    22   you be detained, you can have the bail hearing today or

    23   reschedule it in three to five court days.

    24                You have the right not to make any statements, and

    25   any statements you do make may be used against you.




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 4 of 17 Page ID #:290
                                                                                  4


     1                If you are not a U.S. citizen, you have the right to

     2   notify the embassy of your country of nationality to inform

     3   them of your arrest.      But even without a request, a treaty or

     4   international agreement may require consular notification.

     5                Government counsel is asked before each case is

     6   called to determine if consular notification or victim witness

     7   notification obligation is applicable, and if so, whether the

     8   government has complied.

     9                All defendants are ordered to appear for further

    10   proceedings as instructed without any further notice.

    11                THE CLERK:    Calling Case No. MJ 19-1018,

    12   United States of America versus Lori Loughlin.

    13                Counsel, please state your appearances.

    14                MR. WYMAN:    Good afternoon, Your Honor.      Alex Wyman

    15   on behalf of the United States.

    16                MR. HARRIS:    Good afternoon, Your Honor.

    17   Marc Harris and Perry Viscounty on behalf of Miss Loughlin.

    18                THE COURT:    Ma'am, can you tell me your name,

    19   please.

    20                THE DEFENDANT:    Lori Loughlin.

    21                THE COURT:    And did you hear and understand the

    22   statement of rights that I gave at the beginning?

    23                THE DEFENDANT:    Yes, I did.

    24                THE COURT:    And did you read and sign a statement of

    25   rights?




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 5 of 17 Page ID #:291
                                                                                  5


     1                THE DEFENDANT:    Yes, I did.

     2                THE COURT:    Have you seen a copy of the Complaint in

     3   this case?

     4                THE DEFENDANT:    Yes, I have.

     5                THE COURT:    I'm not asking you to admit or deny

     6   anything at this time, but do you understand the nature of the

     7   charges against you?

     8                THE DEFENDANT:    Yes.

     9                THE COURT:    Ma'am, because you have been charged in

    10   another district, you must ordinarily face the charges in that

    11   district.    However, if you want to plead guilty in this

    12   district, you can request a transfer under what's called the

    13   Rule 20 procedure.     To do that, both the U.S. Attorneys Office

    14   in the District of Massachusetts and the District -- and the

    15   U.S. Attorneys Office in this district have to agree to that

    16   procedure.    You cannot decide to do that unilaterally.        But if

    17   that is something you are interested in, you should talk to

    18   your attorneys about that.      And it's called the Rule 20

    19   procedure.    Do you understand that?

    20                THE DEFENDANT:    I do.

    21                THE COURT:    Okay.   Also, before you can be

    22   transferred, you have the right to receive a copy of the

    23   warrant which is essentially a -- it's called arrival of

    24   process.

    25                If you dispute you are the person named in the




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 6 of 17 Page ID #:292
                                                                                  6


     1   Complaint, you also have the right to an identity hearing in

     2   front of me.

     3                Because you've been charged in a Complaint, you also

     4   have the right to a preliminary hearing.        That can happen

     5   within 14 days of today if you are detained and 21 days of

     6   today if you are released.      You can choose to have the

     7   preliminary hearing in this court or in the charging district.

     8                You can, however, give up some of these rights.           Did

     9   you go over a document entitled Waiver of Rights with your

    10   attorney?

    11                THE DEFENDANT:    Yes.

    12                THE COURT:    Did you understand that by signing this

    13   document, you were agreeing to waive your rights to an identity

    14   hearing or waiving your rights to an arrival of process, but

    15   you are requesting that a preliminary hearing be held in the

    16   District of Massachusetts?      Do you understand that?

    17                THE DEFENDANT:    Yes.

    18                THE COURT:    Did anyone coerce you to sign this

    19   waiver?

    20                THE DEFENDANT:    No.

    21                THE COURT:    Do you need any additional time to

    22   consider the waiver?

    23                THE DEFENDANT:    No.

    24                THE COURT:    Counsel, any reason why I should not

    25   accept the waiver?




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 7 of 17 Page ID #:293
                                                                                7


     1                 MR. HARRIS:   No, Your Honor.

     2                 THE COURT:    The Court will accept the waiver at this

     3   time.

     4                 I have the Pretrial Services report.       Is there an

     5   agreement with respect to bond?

     6                 MR. WYMAN:    Yes, Your Honor.   The parties have

     7   agreed to a $1 million secured bond, and the government has

     8   also agreed that the defendant may travel within the

     9   continental United States and to -- back and forth to

    10   Vancouver, Canada.

    11                 MR. HARRIS:   Your Honor, if I could modify that

    12   slightly.     Our understanding of the agreement that we have with

    13   the government both here and in Massachusetts is that the

    14   travel will be permitted to the province of British Columbia.

    15   So it will be in and around the Vancouver area but not limited

    16   to Vancouver.

    17                 MR. WYMAN:    Yeah, that's fine with the government,

    18   Your Honor.

    19                 THE COURT:    And this is because of work?

    20                 MR. HARRIS:   Yes, Your Honor.

    21                 THE COURT:    How long is this project expected to

    22   last?

    23                 MR. HARRIS:   They are a series of projects that

    24   are -- one is underway and several others sort of behind that.

    25   So our request would be that for the pendency of her release




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 8 of 17 Page ID #:294
                                                                                 8


     1   that she be permitted to travel to that location, Your Honor.

     2                 THE COURT:    Okay.   Well, I'm not comfortable giving

     3   her a passport for that kind of international travel.          So are

     4   these contracts -- are they actually in the bag right now?

     5                 THE DEFENDANT:   Yes.

     6                 MR. HARRIS:   Yes, Your Honor.

     7                 THE COURT:    When is that going to end?

     8                 You need to let your counsel talk.      Okay?

     9                 MR. HARRIS:   And I'll consult as needed, Your Honor.

    10                 There's a pending project that's underway.       The

    11   defendant was actually on that project yesterday --

    12                 THE COURT:    I understand that.

    13                 MR. HARRIS:   -- and voluntarily came back.      Behind

    14   that there are two more projects that are under contract and

    15   moving forward in April and May.       And then beyond that, there

    16   are projects that are slated to begin in June.

    17                 THE DEFENDANT:   It's a series that starts in July.

    18                 MR. HARRIS:   A series that starts in July,

    19   Your Honor.    I apologize.

    20                 And perhaps, Your Honor, if I could suggest a way to

    21   address, perhaps, part of the Court's concern is we'd be happy

    22   to arrange some sort of mechanism whereby counsel takes control

    23   of the passport when the defendant is in the U.S. or whether we

    24   notify Pretrial Services or the government of itineraries and

    25   lengths of stay during that timeframe just so that it's not




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 9 of 17 Page ID #:295
                                                                                 9


     1   completely open ended.

     2                 THE COURT:    You are expecting these projects are

     3   going to continue even past the pendency of this case?

     4                 MR. HARRIS:   It depends how long the case persists,

     5   Your Honor.

     6                 THE COURT:    Okay.   So when is the outer limit by

     7   which the projects will end?

     8                 MR. HARRIS:   If I may have a moment.

     9                 (Discussion held off the record.)

    10                 MR. HARRIS:   Your Honor, given the nature of the

    11   business, there may be some uncertainty.        But at this point the

    12   defendant believes that the slated projects would continue

    13   through November at least of this year.

    14                 THE COURT:    Okay.   And then otherwise are the bond

    15   conditions identical to the one for the husband yesterday?

    16                 MR. WYMAN:    Yes, Your Honor.

    17                 THE COURT:    What is the address of the house that

    18   you are --

    19                 MR. HARRIS:   Your Honor, if we could, with the

    20   Court's permission, we would like to refer to it as the address

    21   that's listed in the Pretrial Services report.         There's been a

    22   fair amount of media interest.

    23                 THE COURT:    All right.   So the Court will set bond

    24   in this case as follows:      An appearance bond in the amount of

    25   $1 million -- let's do this.        Defendant may be released today




                             UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 10 of 17 Page ID #:296
                                                                                  10


     1   upon the signing of an affidavit of surety by Miss Loughlin,

     2   and then that affidavit of surety will be replaced by an

     3   affidavit of surety with justification that is signed by her

     4   that is supported by the full deeding of property by the home

     5   that is listed in the Pretrial Services report.

     6                Did we set -- did they set an outer deadline by

     7   which they need to post the property?

     8                MR. HARRIS:    March 29, Your Honor.

     9                THE COURT:    March 29th.    All right.    So the

    10   substitution with the affidavit of surety with justification

    11   needs to be submitted by March 29th, 2019.

    12                In addition to the general conditions of release,

    13   you'll be subject to Pretrial Services supervision.           You may

    14   retain your travel passports.       However, before any

    15   international travel, you need to inform your Pretrial Services

    16   officer of your travel itinerary.        If requested by Pretrial,

    17   you need to provide proof of your travel itinerary.

    18                And you need to surrender your passport by December

    19   of 2019 unless you get a further Court order to retain your

    20   passport beyond that deadline for legitimate work-related

    21   reasons.

    22                Your travel is restricted to the continental

    23   United States and the province of the British of Columbia.              You

    24   may not otherwise travel anywhere else internationally unless

    25   you have Court permission.




                              UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 11 of 17 Page ID #:297
                                                                                 11


     1                 You must reside as approved by Pretrial, and you may

     2   not move without permission from Pretrial.         You must avoid all

     3   contact directly and indirectly with any person who is a known

     4   victim or witness in this case.

     5                 Do we need to exclude the daughter?

     6                 MR. HARRIS:   Yes, Your Honor.     If that's -- I'm not

     7   sure if the government is characterizing the children as

     8   witnesses.

     9                 MR. WYMAN:    I'm not sure I'm the best person to

    10   answer that, but I would think if they are characterized as

    11   such, we would have no objection to excluding from that

    12   provision.

    13                 MR. HARRIS:   And that should include both daughters,

    14   Your Honor.

    15                 THE COURT:    Okay.   So that rule does not apply to

    16   your daughters.

    17                 You must avoid all contact indirectly or directly

    18   including by electronic means with any known co-defendants

    19   except in the presence of counsel except for your husband.

    20                 I think those were the only other conditions.

    21                 Mr. Wyman, did I forget any conditions?

    22                 MR. WYMAN:    No, Your Honor.

    23                 THE COURT:    Ma'am, did you understand the conditions

    24   that I just described?

    25                 THE DEFENDANT:    Yes.




                              UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 12 of 17 Page ID #:298
                                                                                   12


     1                 THE COURT:    If you violate any of these conditions,

     2   three things could happen.       You would be rearrested and your

     3   bond would be revoked.      You could be subject to a separate

     4   prosecution for contempt of court which could result in jail

     5   time above and beyond anything you could get in this underlying

     6   case.     And the government would, of course, be able to forfeit

     7   the bond you have posted in this case.

     8                 Do you understand those consequences?

     9                 THE DEFENDANT:    Yes.

    10                 THE COURT:    And understanding those consequences, do

    11   you agree to abide by all the conditions I've just described?

    12                 THE DEFENDANT:    Yes.

    13                 THE COURT:    That will be the bond set by this Court.

    14   I'll be around obviously to sign all the documentation for the

    15   release today.

    16                 MR. HARRIS:   Thank you, Your Honor.

    17                 THE COURT:    Anything else?

    18                 MR. WYMAN:    The reporting instructions, Your Honor.

    19                 THE COURT:    Oh, yeah.   Let me get that from you,

    20   please.

    21                 MR. WYMAN:    The defendant is ordered -- sorry.          The

    22   Court in Boston has set a date of March 29th at 2:30 p.m. in

    23   Courtroom 24 at the Boston Federal Courthouse which is

    24   1 Courthouse Way in Boston, Massachusetts.

    25                 THE COURT:    Okay.   And you should let the AUSA know




                              UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 13 of 17 Page ID #:299
                                                                                 13


     1   there that they've requested a preliminary hearing.

     2                MR. WYMAN:    Thank you, Your Honor.

     3                THE COURT:    Thank you.

     4                MR. HARRIS:    Thank you, Your Honor.

     5                (At 3:05 p.m. the proceedings adjourned.)

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 14 of 17 Page ID #:300
                                                                                 14


     1                      CERTIFICATE OF OFFICIAL REPORTER

     2

     3

     4

     5                   I, MAREA WOOLRICH, FEDERAL OFFICIAL REALTIME COURT

     6   REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT FOR THE

     7   CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY THAT PURSUANT

     8   TO SECTION 753, TITLE 28, UNITED STATES CODE THAT THE FOREGOING

     9   IS A TRUE AND CORRECT TRANSCRIPT OF THE STENOGRAPHICALLY

    10   REPORTED PROCEEDINGS HELD IN THE ABOVE-ENTITLED MATTER AND THAT

    11   THE TRANSCRIPT PAGE FORMAT IS IN CONFORMANCE WITH THE

    12   REGULATIONS OF THE JUDICIAL CONFERENCE OF THE UNITED STATES.

    13

    14

    15                               DATED THIS    20TH   DAY OF MARCH, 2019.

    16

    17

    18                               /S/ MAREA WOOLRICH
                                     ______
    19                               MAREA WOOLRICH, CSR NO. 12698, CCRR
                                     FEDERAL OFFICIAL COURT REPORTER
    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 15 of 17 Page ID #:301
                                                                                                                               15


               /              - 14:10                ATTORNEY [4] - 3:15,       CHARACTERIZING             11:19
                             ACCEPT [2] - 6:25,       3:16, 3:19, 6:10           [1] - 11:7               COUNSEL [1] - 2:1
  /S [1] - 14:18              7:2                    ATTORNEYS [2] -            CHARGED [3] - 3:12,       COUNTRY [1] - 4:2
                             ACCORDANCE [1] -         5:13, 5:15                 5:9, 6:3                 COURSE [1] - 12:6
              1               3:21                   ATTORNEYS [1] -            CHARGES [2] - 5:7,        COURT [8] - 3:8, 3:16,
                             ADDITION [1] - 10:12     5:18                       5:10                      7:2, 9:23, 10:19,
  1 [3] - 7:7, 9:25, 12:24   ADDITIONAL [1] -        AUSA [1] - 12:25           CHARGING [2] - 3:14,       10:25, 12:13, 12:22
  12698 [2] - 1:22, 14:19     6:21                   AVOID [2] - 11:2,           6:7                      COURT [38] - 1:1,
  12TH [1] - 2:10            ADDRESS [3] - 8:21,      11:17                     CHILDREN [1] - 11:7        1:23, 3:5, 4:18, 4:21,
  13 [2] - 1:15, 3:1          9:17, 9:20                                        CHOOSE [1] - 6:6           4:24, 5:2, 5:5, 5:9,
  14 [1] - 6:5               ADJOURNED [1] -                    B               CITIZEN [1] - 4:1          5:21, 6:12, 6:18,
  19-1018 [2] - 1:6, 4:11     13:5                                              CLERK [1] - 4:11           6:21, 6:24, 7:2, 7:19,
                             ADMIT [1] - 5:5         BAG [1] - 8:4              CO [1] - 11:18             7:21, 8:2, 8:7, 8:12,
              2              ADVISE [1] - 3:6        BAIL [2] - 3:20, 3:22      CO-DEFENDANTS [1]          9:2, 9:6, 9:14, 9:17,
                             AFFIDAVIT [4] - 10:1,   BEGIN [1] - 8:16            - 11:18                   9:23, 10:9, 11:15,
  20 [2] - 5:13, 5:18         10:2, 10:3, 10:10      BEGINNING [1] - 4:22       CODE [1] - 14:8            11:23, 12:1, 12:10,
  2019 [5] - 1:15, 3:1,      AFFORD [1] - 3:17       BEHALF [2] - 4:15,         COERCE [1] - 6:18          12:13, 12:17, 12:19,
   10:11, 10:19, 14:15       AFTERNOON [3] -          4:17                      COLUMBIA [2] - 7:14,       12:25, 13:3, 14:5,
  20TH [1] - 2:12             3:5, 4:14, 4:16        BEHIND [2] - 7:24,          10:23                     14:6, 14:19
  20TH [1] - 14:15           AGREE [2] - 5:15,        8:13                      COMFORTABLE [1] -         COURT [3] - 3:23, 6:7,
  21 [1] - 6:5                12:11                  BELIEVES [1] - 9:12         8:2                       12:4
  24 [1] - 12:23             AGREED [2] - 7:7, 7:8   BEST [1] - 11:9            COMPLAINT [3] - 5:2,      COURT'S [2] - 8:21,
  28 [1] - 14:8              AGREEING [1] - 6:13     BEYOND [3] - 8:15,          6:1, 6:3                  9:20
  29 [1] - 10:8              AGREEMENT [3] -          10:20, 12:5               COMPLETELY [1] -          COURTHOUSE [3] -
  29TH [3] - 10:9, 10:11,     4:4, 7:5, 7:12         BOND [8] - 7:5, 7:7,        9:1                       3:11, 12:23, 12:24
   12:22                     ALEX [1] - 2:4           9:14, 9:23, 9:24,         COMPLIED [1] - 4:8        COURTROOM [1] -
  2:30 [1] - 12:22           ALEX [1] - 4:14          12:3, 12:7, 12:13         CONCERN [1] - 8:21         12:23
  2:51 [2] - 1:16, 3:2       AMERICA [1] - 1:5       BOSTON [3] - 12:22,        CONDITIONS [7] -          COURTROOM [1] -
                             AMERICA [1] - 4:12       12:23, 12:24               9:15, 10:12, 11:20,       3:10
              3              AMOUNT [2] - 9:22,      BRITISH [2] - 7:14,         11:21, 11:23, 12:1,      CRIMINAL [1] - 3:13
                              9:24                    10:23                      12:11                    CSR [2] - 1:22, 14:19
  312 [1] - 2:5              AND [3] - 14:6, 14:9,   BUILDING [1] - 3:10        CONFERENCE [1] -
  350 [1] - 1:23              14:10                  BUSINESS [1] - 9:11         14:12                               D
  3:05 [1] - 13:5            ANGELES [3] - 2:6,      BY [3] - 2:4, 2:9, 2:12    CONFORMANCE [1] -
                              2:10, 3:10                                         14:11                    DATE [1] - 12:22
              4              ANGELES [3] - 1:17,                C               CONSEQUENCES [2]          DATED [1] - 14:15
                              1:24, 3:1                                          - 12:8, 12:10            DAUGHTER [1] - 11:5
  4311 [1] - 1:23            ANSWER [1] - 11:10      CA [3] - 2:6, 2:10, 2:13   CONSIDER [1] - 6:22       DAUGHTERS [2] -
                             APOLOGIZE [1] - 8:19    CALENDAR [1] - 3:5         CONSIDERED [1] -           11:13, 11:16
              6              APPEAR [1] - 4:9        CALIFORNIA [5] - 1:2,       3:20                     DAY [1] - 14:15
                             APPEARANCE [1] -         1:17, 1:24, 3:1, 14:7     CONSULAR [2] - 4:4,       DAYS [3] - 3:23, 6:5
  601 [1] - 2:10                                     CALIFORNIA [1] - 3:9                                 DEADLINE [2] - 10:6,
                              9:24                                               4:6
  650 [1] - 2:12                                     CANADA [1] - 7:10                                     10:20
                             APPEARANCES [1] -                                  CONSULT [2] - 3:18,
                              4:13                   CANNOT [2] - 3:17,          8:9                      DECEMBER [1] -
              7              APPEARANCES [1] -        5:16                      CONTACT [2] - 11:3,        10:18
                              2:1                    CASE [1] - 1:6              11:17                    DECIDE [1] - 5:16
  753 [1] - 14:8                                                                                          DEEDING [1] - 10:4
                             APPLICABLE [1] - 4:7    CASE [9] - 3:19, 4:5,      CONTEMPT [1] - 12:4
                             APPLY [1] - 11:15        5:3, 9:3, 9:4, 9:24,      CONTINENTAL [2] -         DEFENDANT [1] - 1:9
              9              APPOINT [1] - 3:16       11:4, 12:6, 12:7           7:9, 10:22               DEFENDANT [6] - 7:8,
                             APPROVED [1] - 11:1     CASE [1] - 4:11            CONTINUE [2] - 9:3,        8:11, 8:23, 9:12,
  90012 [2] - 1:24, 2:6
                             APRIL [1] - 8:15        CCRR [2] - 1:22, 14:19      9:12                      9:25, 12:21
  90071 [1] - 2:10
                                                     CENTER [1] - 2:12          CONTRACT [1] - 8:14       DEFENDANT [16] -
  92626 [1] - 2:13           AREA [1] - 7:15
                                                     CENTRAL [2] - 1:2,         CONTRACTS [1] - 8:4        2:8, 4:20, 4:23, 5:1,
                             ARRANGE [1] - 8:22
                                                      14:7                      CONTROL [1] - 8:22         5:4, 5:8, 5:20, 6:11,
              A              ARREST [1] - 4:3
                                                     CENTRAL [1] - 3:9          COPY [3] - 3:14, 5:2,      6:17, 6:20, 6:23, 8:5,
                             ARRIVAL [2] - 5:23,
                                                     CERTIFICATE [1] -           5:22                      8:17, 11:25, 12:9,
  ABIDE [1] - 12:11           6:14
                                                      14:1                      CORRECT [1] - 14:9         12:12
  ABLE [1] - 12:6            ASSISTANT [1] - 2:5
                                                     CERTIFY [1] - 14:7         COSTA [1] - 2:13          DEFENDANTS [3] -
  ABOVE [1] - 14:10          ATTORNEY [1] - 2:5
                                                     CHARACTERIZED [1]                                     3:6, 4:9, 11:18
  ABOVE-ENTITLED [1]         ATTORNEY [1] - 2:4                                 COUNSEL [6] - 4:5,
                                                      - 11:10                                             DENY [1] - 5:5
                                                                                 4:13, 6:24, 8:8, 8:22,




                                      UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 16 of 17 Page ID #:302
                                                                                                                             16

  DESCRIBED [2] -           14:6                     INCLUDE [1] - 11:13     LOS [3] - 1:17, 1:24,       8:8, 10:7, 10:15,
   11:24, 12:11            FOREGOING [1] -           INCLUDING [1] -          3:1                        10:17, 10:18, 11:5
  DETAINED [2] - 3:22,      14:8                       11:18                 LOUGHLIN [4] - 4:12,       NEEDED [1] - 8:9
   6:5                     FORFEIT [1] - 12:6        INDIRECTLY [2] -         4:17, 4:20, 10:1          NEEDS [1] - 10:11
  DETERMINE [1] - 4:6      FORGET [1] - 11:21          11:3, 11:17           LOUGHLIN [1] - 1:8         NO [2] - 1:6, 14:19
  DIRECTLY [2] - 11:3,     FORMAT [1] - 14:11        INFORM [2] - 4:2,                                  NORTH [1] - 2:5
   11:17                   FORTH [1] - 7:9             10:15                            M               NOTICE [1] - 4:10
  DISCUSSION [1] - 9:9     FORWARD [1] - 8:15        INSTRUCTED [1] -                                   NOTIFICATION [3] -
  DISPUTE [1] - 5:25       FRONT [1] - 6:2             4:10                  MA'AM [2] - 5:9, 11:23      4:4, 4:6, 4:7
  DISTRICT [5] - 3:8,      FULL [1] - 10:4           INSTRUCTIONS [1] -      MA'AM [1] - 4:18           NOTIFY [2] - 4:2, 8:24
   3:9, 5:14, 6:16                                     12:18                 MAGISTRATE [1] - 1:3       NOVEMBER [1] - 9:13
  DISTRICT [5] - 5:10,               G               INTEREST [1] - 9:22     MARC [1] - 2:9
   5:11, 5:12, 5:15, 6:7                             INTERESTED [1] -        MARC [1] - 4:17                      O
  DISTRICT [4] - 1:1,      GENERAL [1] - 10:12         5:17                  MARCH [3] - 1:15, 3:1,
   1:2, 14:6, 14:7         GIVEN [1] - 9:10          INTERNATIONAL [3] -      14:15                     OBJECTION [1] -
  DIVISION [1] - 1:2       GOVERNMENT [9] -            4:4, 8:3, 10:15       MARCH [4] - 10:8,           11:11
  DO [1] - 14:7             3:21, 4:5, 4:8, 7:7,     INTERNATIONALLY          10:9, 10:11, 12:22        OBLIGATION [1] - 4:7
  DOCUMENT [3] -            7:13, 7:17, 8:24,          [1] - 10:24           MAREA [4] - 1:22,          OBVIOUSLY [1] -
   3:14, 6:9, 6:13          11:7, 12:6               IS [2] - 14:9, 14:11     14:5, 14:18, 14:19         12:14
  DOCUMENTATION            GUILTY [1] - 5:11         ITINERARIES [1] -       MAREAWOOLRICH              OF [11] - 1:2, 1:5,
   [1] - 12:14                                         8:24                   @AOL.COM [1] -             1:14, 2:1, 2:4, 14:1,
  DOWNTOWN [1] - 3:9                  H              ITINERARY [2] -          1:24                       14:7, 14:9, 14:12,
  DRIVE [1] - 2:12                                     10:16, 10:17          MASSACHUSETTS               14:15
  DURING [1] - 8:25        HAPPY [1] - 8:21                                   [4] - 5:14, 6:16, 7:13,   OFFENSE [1] - 3:13
                           HARRIS [20] - 2:9, 2:9,              J             12:24                     OFFICE [2] - 5:13,
                            4:16, 7:1, 7:11, 7:20,                                                       5:15
            E               7:23, 8:6, 8:9, 8:13,
                                                                             MATTER [1] - 14:10
                                                     JAIL [1] - 12:4         MEANS [1] - 11:18          OFFICE [1] - 2:4
  ELECTRONIC [1] -          8:18, 9:4, 9:8, 9:10,    JUDGE [1] - 1:3         MECHANISM [1] -            OFFICER [1] - 10:16
   11:18                    9:19, 10:8, 11:6,        JUDICIAL [1] - 14:12     8:22                      OFFICIAL [4] - 1:23,
  EMBASSY [1] - 4:2         11:13, 12:16, 13:4       JULY [2] - 8:17, 8:18   MEDIA [1] - 9:22            14:1, 14:5, 14:19
  END [2] - 8:7, 9:7       HARRIS [1] - 4:17         JUNE [1] - 8:16         MESA [1] - 2:13            ONE [4] - 3:16, 3:17,
  ENDED [1] - 9:1          HEAR [1] - 4:21           JUSTIFICATION [2] -     MILLION [2] - 7:7,          7:24, 9:15
  ENTITLED [1] - 14:10     HEARING [7] - 3:22,        10:3, 10:10             9:25                      OOO [1] - 3:3
  ENTITLED [1] - 6:9        6:1, 6:4, 6:7, 6:14,                             MISS [2] - 4:17, 10:1      OPEN [1] - 9:1
  ESSENTIALLY [1] -         6:15, 13:1                          K            MJ [2] - 1:6, 4:11         ORDER [1] - 10:19
   5:23                    HELD [1] - 14:10                                  MODIFY [1] - 7:11          ORDERED [2] - 4:9,
  EXCEPT [2] - 11:19       HELD [2] - 6:15, 9:9      KIM [2] - 1:3, 2:9      MOMENT [1] - 9:8            12:21
  EXCLUDE [1] - 11:5       HEREBY [1] - 14:7         KIND [1] - 8:3          MOVE [1] - 11:2            ORDINARILY [1] -
  EXCLUDING [1] -          HIRE [1] - 3:16           KNOWN [2] - 11:3,       MOVING [1] - 8:15           5:10
   11:11                   HOME [1] - 10:4            11:18                  MR [27] - 4:14, 4:16,      OTHERWISE [2] -
  EXPECTED [1] - 7:21      HONOR [24] - 4:14,                                 7:1, 7:6, 7:11, 7:17,      9:14, 10:24
  EXPECTING [1] - 9:2       4:16, 7:1, 7:6, 7:11,               L             7:20, 7:23, 8:6, 8:9,     OUTER [2] - 9:6, 10:6
                            7:18, 7:20, 8:1, 8:6,                             8:13, 8:18, 9:4, 9:8,     OWN [1] - 3:16
                            8:9, 8:19, 8:20, 9:5,    LAST [1] - 7:22
            F               9:10, 9:16, 9:19,        LATHAM [1] - 2:11
                                                                              9:10, 9:16, 9:19,
                                                                              10:8, 11:6, 11:9,                   P
  FACE [1] - 5:10           10:8, 11:6, 11:14,       LAW [1] - 3:21           11:13, 11:22, 12:16,
  FAIR [1] - 9:22           11:22, 12:16, 12:18,     LEAST [1] - 9:13         12:18, 12:21, 13:2,       P.M [2] - 1:16, 3:2
  FEDERAL [2] - 3:10,       13:2, 13:4               LEGITIMATE [1] -         13:4                      P.M [2] - 12:22, 13:5
   12:23                   HONORABLE [1] - 1:3        10:20                  MUST [4] - 5:10, 11:1,     PAGE [1] - 14:11
  FEDERAL [3] - 1:23,      HOUSE [1] - 9:17          LENGTHS [1] - 8:25       11:2, 11:17               PART [1] - 8:21
   14:5, 14:19             HUSBAND [2] - 9:15,       LIMIT [1] - 9:6                                    PARTIES [1] - 7:6
  FEDERAL [1] - 3:21        11:19                    LIMITED [1] - 7:15                 N               PASSPORT [4] - 8:3,
  FIFTH [1] - 2:10                                   LISTED [2] - 9:21,                                  8:23, 10:18, 10:20
  FINE [1] - 7:17                     I               10:5                   NAME [1] - 4:18            PASSPORTS [1] -
  FIRST [1] - 1:23                                   LLP [2] - 2:9, 2:11     NAMED [1] - 5:25            10:14
  FIVE [1] - 3:23          IDENTICAL [1] - 9:15      LOCATION [1] - 8:1      NATIONALITY [1] -          PAST [1] - 9:3
  FLOOR [2] - 2:10,        IDENTITY [2] - 6:1,       LORI [2] - 4:12, 4:20    4:2                       PENDENCY [2] - 7:25,
   2:12                      6:13                    LORI [1] - 1:8          NATURE [2] - 5:6,           9:3
  FOLLOWS [1] - 9:24       IN [3] - 14:6, 14:10,     LOS [3] - 2:6, 2:10,     9:10                      PENDING [1] - 8:10
                             14:11                    3:10                   NEED [8] - 3:6, 6:21,      PERHAPS [2] - 8:20,
  FOR [4] - 2:3, 2:8,




                                    UNITED STATES DISTRICT COURT
Case 2:19-mj-01018-DUTY Document 17 Filed 04/04/19 Page 17 of 17 Page ID #:303
                                                                                                                                17

   8:21                    RECORD [1] - 9:9          SIGN [3] - 4:24, 6:18,     7:19, 7:21, 8:2, 8:5,       7:10, 7:15, 7:16
  PERMISSION [3] -         REFER [1] - 9:20           12:14                     8:7, 8:12, 8:17, 9:2,      VERSUS [1] - 4:12
   9:20, 10:25, 11:2       REGULATIONS [1] -         SIGNED [1] - 10:3          9:6, 9:14, 9:17, 9:23,     VICTIM [2] - 4:6, 11:4
  PERMITTED [2] -           14:12                    SIGNING [2] - 6:12,        10:9, 11:15, 11:23,        VIOLATE [1] - 12:1
   7:14, 8:1               RELATED [1] - 10:20        10:1                      11:25, 12:1, 12:9,         VISCOUNTY [1] - 2:12
  PERRY [1] - 4:17         RELEASE [3] - 7:25,       SLATED [2] - 8:16,         12:10, 12:12, 12:13,       VISCOUNTY [1] - 4:17
  PERRY [1] - 2:12          10:12, 12:15              9:12                      12:17, 12:19, 12:25,       VOLUNTARILY [1] -
  PERSISTS [1] - 9:4       RELEASED [2] - 6:6,       SLIGHTLY [1] - 7:12        13:3, 14:6, 14:8,           8:13
  PERSON [3] - 5:25,        9:25                     SORRY [1] - 12:21          14:9, 14:10, 14:11,        VS [1] - 1:7
   11:3, 11:9              REPLACED [1] - 10:2       SORT [2] - 7:24, 8:22      14:12
                                                                               THEY'VE [1] - 13:1
  PLAINTIFF [1] - 1:6      REPORT [3] - 7:4,         SPRING [1] - 2:5                                                W
  PLAINTIFF [1] - 2:3       9:21, 10:5               STARTS [2] - 8:17,        THIS [1] - 14:15
  PLEAD [1] - 5:11         REPORTED [1] -             8:18                     THREE [2] - 3:23, 12:2      WAIVE [1] - 6:13
  POINT [1] - 9:11          14:10                    STATE [1] - 4:13          TIMEFRAME [1] - 8:25        WAIVER [1] - 6:9
  POST [1] - 10:7          REPORTER [4] - 1:23,      STATEMENT [2] -           TITLE [1] - 14:8            WAIVER [4] - 6:19,
  POSTED [1] - 12:7         14:1, 14:6, 14:19         4:22, 4:24               TO [1] - 14:8                6:22, 6:25, 7:2
  PRELIMINARY [4] -        REPORTER'S [1] -          STATEMENTS [2] -          TODAY [6] - 3:14,           WAIVING [1] - 6:14
   6:4, 6:7, 6:15, 13:1     1:14                      3:24, 3:25                3:22, 6:5, 6:6, 9:25,      WARRANT [1] - 5:23
  PRESENCE [1] -           REPORTING [1] -           STATES [7] - 2:5, 3:8,     12:15                      WATKINS [1] - 2:11
   11:19                    12:18                     3:13, 4:12, 4:15, 7:9,   TOWN [1] - 2:12             WEDNESDAY [2] -
  PRETRIAL [9] - 7:4,      REQUEST [3] - 4:3,         10:23                    TRANSCRIPT [3] -             1:15, 3:1
   8:24, 9:21, 10:5,        5:12, 7:25               STATES [6] - 1:1, 1:5,     1:14, 14:9, 14:11          WEST [1] - 2:10
   10:13, 10:15, 10:16,    REQUESTED [2] -            2:4, 14:6, 14:8,         TRANSFER [1] - 5:12         WEST [1] - 1:23
   11:1, 11:2               10:16, 13:1               14:12                    TRANSFERRED [1] -           WESTERN [1] - 1:2
  PROCEDURE [3] -          REQUESTING [1] -          STAY [1] - 8:25            5:22                       WHEREBY [1] - 8:22
   5:13, 5:16, 5:19         6:15                     STENOGRAPHICAL            TRAVEL [10] - 7:8,          WITH [1] - 14:11
  PROCEEDINGS [3] -        REQUESTS [1] - 3:21        LY [1] - 14:9             7:14, 8:1, 8:3, 10:14,     WITNESS [2] - 4:6,
   3:7, 4:10, 13:5         REQUIRE [1] - 4:4         STEVE [1] - 1:3            10:15, 10:16, 10:17,        11:4
  PROCEEDINGS [2] -        RESCHEDULE [1] -          STREET [2] - 2:5, 2:10     10:22, 10:24               WITNESSES [1] - 11:8
   1:14, 14:10              3:23                     STREET [1] - 1:23         TREATY [1] - 4:3            WOOLRICH [4] - 1:22,
  PROCESS [2] - 5:24,      RESIDE [1] - 11:1         SUBJECT [2] - 10:13,      TRUE [1] - 14:9              14:5, 14:18, 14:19
   6:14                    RESPECT [1] - 7:5          12:3                     TWO [1] - 8:14              WORK-RELATED [1] -
  PROJECT [3] - 7:21,      RESTRICTED [1] -          SUBMITTED [1] -                                        10:20
   8:10, 8:11               10:22                     10:11                               U                WYMAN [10] - 2:4,
  PROJECTS [6] - 7:23,     RESULT [1] - 12:4         SUBSTITUTION [1] -                                     4:14, 7:6, 7:17, 9:16,
   8:14, 8:16, 9:2, 9:7,   RETAIN [2] - 10:14,        10:10                    U.S [6] - 1:3, 3:11, 4:1,    11:9, 11:22, 12:18,
   9:12                     10:19                    SUFFICIENT [1] - 3:18      5:13, 5:15, 8:23            12:21, 13:2
  PROOF [1] - 10:17        REVOKED [1] - 12:3        SUGGEST [1] - 8:20        UNCERTAINTY [1] -           WYMAN [2] - 4:14,
  PROPERTY [2] - 10:4,     RIGHTS [6] - 3:6,         SUITE [1] - 1:23           9:11                        11:21
   10:7                     4:22, 4:25, 6:8, 6:13,   SUPERVISION [1] -         UNDER [2] - 5:12,
                                                                                8:14
  PROSECUTION [1] -         6:14                      10:13                                                           Y
   12:4                    RIGHTS [1] - 6:9          SUPPORTED [1] -           UNDERLYING [1] -
  PROVIDE [1] - 10:17      ROYBAL [1] - 3:10          10:4                      12:5                       YEAR [1] - 9:13
  PROVINCE [2] - 7:14,     RULE [1] - 11:15          SURETY [4] - 10:1,        UNDERWAY [2] -              YESTERDAY [2] -
   10:23                   RULE [2] - 5:13, 5:18      10:2, 10:3, 10:10         7:24, 8:10                  8:11, 9:15
  PROVISION [1] -                                    SURRENDER [1] -           UNILATERALLY [1] -
                                                                                5:16
   11:12                              S               10:18
                                                                               UNITED [6] - 1:1, 1:5,
  PURSUANT [1] - 14:7
                                                                                2:4, 14:6, 14:8,
                           SCHEPER [1] - 2:9                    T               14:12
            R              SECTION [1] - 14:8
                                                                               UNITED [7] - 2:5, 3:8,
                           SECURED [1] - 7:7         THAT [3] - 14:7, 14:8,
  READ [1] - 4:24          SEPARATE [1] - 12:3        14:10                     3:13, 4:12, 4:15, 7:9,
  REALTIME [1] - 14:5      SERIES [3] - 7:23,        THE [61] - 2:3, 2:4,       10:23
  REARRESTED [1] -          8:17, 8:18                2:8, 3:5, 4:11, 4:18,    UNLESS [2] - 10:19,
   12:2                    SERVICES [6] - 7:4,        4:20, 4:21, 4:23,         10:24
  REASON [1] - 6:24         8:24, 9:21, 10:5,         4:24, 5:1, 5:2, 5:4,     UP [1] - 6:8
  REASONS [1] - 10:21       10:13, 10:15              5:5, 5:8, 5:9, 5:20,
  RECEIVE [2] - 3:14,      SET [5] - 9:23, 10:6,      5:21, 6:11, 6:12,                    V
   5:22                     12:13, 12:22              6:17, 6:18, 6:20,
  RECEIVED [1] - 3:13                                 6:21, 6:23, 6:24, 7:2,   VANCOUVER [3] -
                           SEVERAL [1] - 7:24




                                    UNITED STATES DISTRICT COURT
